


EXHIBIT (10)S

 

TARGET CORPORATION

DEFERRED COMPENSATION TRUST AGREEMENT

 

(As Amended and Restated Effective January 1, 2005)

 

 

This Agreement is made, effective as of the 1st day of January, 2005, by and
between TARGET CORPORATION, a Minnesota corporation (“Company”) and STATE STREET
BANK AND TRUST COMPANY (‘Trustee’);

 

WHEREAS, Company and certain of its wholly-owned subsidiaries have adopted the
non-qualified deferred compensation plans and certain other programs listed in
Appendix A (collectively, the “Plans” and separately, a “Plan”);

 

WHEREAS, Company, each wholly-owned subsidiary of Company which participates in
a Plan and which has indicated to the Trustee in writing its acceptance of this
Trust (or may so indicate in the future), and any corporation which succeeds to
the position of an employer hereunder by reason of merger or consolidation, are
referred to collectively herein as “Employers” and individually as an
“Employer”;

 

WHEREAS, the Employers have incurred or expect to incur liability under the
terms of the Plans with respect to the individuals participating in such Plans;

 

WHEREAS, Company has previously established a trust (hereinafter called “Trust”)
to enable the Employers to contribute to the Trust assets that shall be held
therein, subject to the claims of each Employer’s creditors in the event of an
Employer’s Insolvency, as herein defined, until paid to Plan participants and
their beneficiaries in such manner and at such times as specified in the Plans;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of any Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”);

 

WHEREAS, it is the intention of Company to make contributions to the Trust and
to cause contributions to be made to the Trust by other Employers to provide a
source of funds to assist in the meeting of the Employers’ liabilities under the
Plans;

 

WHEREAS, the parties have agreed to amend and restate the Trust Agreement in its
entirety to read as set forth herein;

 

NOW, THEREFORE, the parties do hereby amend and restate the Trust and agree that
the Trust shall hereafter be comprised, held and disposed of as follows:

 

--------------------------------------------------------------------------------


 

Section 1. Maintenance of Trust.

 

(a)       Company has previously deposited with Trustee in trust certain amounts
which currently constitute the principal of the Trust and shall continue to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement along with such additional contributions as may be deposited with
Trustee in the future.

 

(b)       The Trust hereby established shall be irrevocable, except to the
extent provided in Section 4.

 

(c)        The Trust is intended to be a grantor trust, of which each Employer
is the grantor with respect to the portion attributable to its contributions,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly. The Company or another Employer shall pay any and all federal,
state or local taxes on the Trust, or any part thereof, and on the income of the
Trust.

 

(d)       The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Employers and shall be used
exclusively for the uses and purposes of Plan participants and their
beneficiaries and general creditors as herein set forth. Plan participants and
their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plans and this Trust Agreement shall be unsecured contractual rights of Plan
participants and their beneficiaries against the Employers. Any assets held by
the Trust which are attributable to the contributions made by a particular
Employer will be subject to the claims of that Employer’s general creditors
under federal and state law in the event of Insolvency, as defined in Section
3(a) herein.

 

(e)        Company, in its sole discretion, may at any time, or from time to
time, make (or cause other Employers to make) additional deposits of cash or
other eligible property in trust with Trustee to augment the principal to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement. Neither Trustee nor any Plan participant or beneficiary shall have
any right to compel such additional deposits.

 

(f)        The following provisions shall apply in the event of an actual or
potential Change of Control as defined in Section 13(d):

 

(1)       In the event there is scheduled a duly called shareholders meeting of
Company with respect to which any person or entity has filed a definitive proxy
statement with the Securities and Exchange Commission soliciting proxies to
effect at such meeting a Change of Control of the nature described in Section
13(d)(1) (a “Change of Board Control”), each Employer shall make contributions
to the Trust, no sooner than three business days or later than one business day
prior to the scheduled date of the meeting, of cash or other eligible property
which, together with its previous contributions to the Trust, have a value equal
to the amount required under paragraph (5), unless the Executive Committee of
the Board of Directors of Company (hereinafter, the “Executive Committee”)

 

--------------------------------------------------------------------------------


 

determines in its sole discretion, not later than three business days prior to
the scheduled date of the meeting, that the Trust shall not be funded. However,
no such contribution shall be made if, prior to the time the Employer makes any
such contribution, the person or entity filing the definitive proxy statement
has entered into a settlement agreement or has otherwise informed Company in
writing that it will not continue its efforts to effect a Change of Board
Control at such meeting.

 

(2)       In the event a Change of Control that does not constitute a Change of
Board Control occurs prior to any Change of Board Control, each Employer, as
promptly as practicable, but not sooner than 20 days (subject to extension as
hereinafter provided) and not later than 30 days (subject to extension as
hereinafter provided) after a public announcement of such a Change in Control
(the “Contribution Period”), shall make contributions to the Trust of cash or
other eligible property which, together with its previous contributions to the
Trust, have a value equal to the amount required under paragraph (5), unless the
Executive Committee determines, in its sole discretion, that funding of the
Trust shall not occur and provides a written notice to the Employer of that
determination prior to the earlier of (i) the time the Employer makes the
contribution or (ii) a Change of Board Control. At any time prior to the
commencement of the Contribution Period (or any extension of such commencement
date made in accordance with this sentence), the Executive Committee (if no
Change of Board Control shall have occurred), in its sole discretion, may extend
the commencement date and/or the duration of the Contribution Period (or any
previous extension of either thereof) by written notice to the Employers. In the
event a Change of Board Control occurs before contributions are made under this
paragraph (2), paragraph (1) shall apply to such Change of Board Control.

 

(3)       Any written notice from the Executive Committee relating to a
contribution pursuant to paragraph (1) or (2) may be modified or withdrawn by a
later dated written notice of the Executive Committee delivered at any time or
from time to time prior to the earlier of (i) the time such contribution is made
or (ii) the end of the last day on which the original notice could have been
given in accordance with the provisions of paragraph (1) or (2).

 

(4)       Neither Trustee nor any Plan participant or beneficiary shall have any
right to compel any contributions under this subsection (f) or to compel any
Employer or the Executive Committee to take any action under this subsection. In
deciding whether or not to take any action authorized under this subsection (f),
the Executive Committee shall have no fiduciary or other duty to participants
and beneficiaries.

 

(5)       If the Trust is to be funded pursuant to paragraph (1) or (2), the
amount of each Employer’s contribution shall be 120% of the amount determined by
the General Counsel and the Chief Financial Officer of the Company, in their
sole discretion, to be sufficient to pay the present value of the Employer’s
total

 

--------------------------------------------------------------------------------


 

projected liability under the Plans with respect to participants employed or
formerly employed by that Employer or their beneficiaries, plus two percent of
such amount as a reserve for payment of Trustee fees and expenses of the Trust.
The determination of an Employer’s “total projected liability” under a Plan for
purposes of this paragraph shall be made utilizing the definition specified in
Appendix B applicable to the Plan, if any, and otherwise by utilizing the
assumptions prescribed in Section 13(e).

 

(6)       On or before the date of a contribution made pursuant to this
subsection (f), each Employer shall deliver to the Trustee a schedule showing
its best estimate of the aggregate amount of benefits payable by it under each
Plan.

 


(G)        IN THE EVENT OF A FINAL AND UNAPPEALABLE DETERMINATION BY A COURT OF
COMPETENT JURISDICTION OR THE U. S. DEPARTMENT OF LABOR THAT ONE OR MORE PLANS
DO NOT SATISFY THE REQUIREMENTS FOR BEING MAINTAINED PRIMARILY FOR THE PURPOSE
OF PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES FOR PURPOSES OF TITLE I OF ERISA, TRUSTEE SHALL
IMMEDIATELY SEGREGATE THE ASSETS ATTRIBUTABLE TO SUCH PLAN OR PLANS INTO A
SEPARATE TRUST. SAID SEPARATE TRUST SHALL CONTINUE TO BE HELD AND ADMINISTERED
BY TRUSTEE IN ACCORDANCE WITH THIS AGREEMENT UNTIL THE PROVISIONS APPLICABLE TO
THE SEPARATE TRUST ARE AMENDED PURSUANT TO SECTION 12.


 


(H)       FOR PURPOSES OF THIS TRUST, “ELIGIBLE PROPERTY” MEANS PROPERTY IN ONE
OR MORE OF THE FOLLOWING CATEGORIES:


 

(1)       Cash.

 

(2)       Treasury or other government agency securities not exceeding one year
in maturity.

 

(3)       Money market securities.

 

(4)       An ownership interest in the Target Corporation Credit Card Master
Trust, which may be evidenced by, among other things, a participation or
certificates.

 

(5)       In the event that the total of the property available under paragraphs
(1) through (4) is not sufficient to provide the entire contribution to be made
by an Employer under subsection (f), “eligible property” shall also include
unencumbered real property owned by the Employer with a fair market value that
is at least equal to the additional amount necessary to provide the entire
contribution that is to be made.

 

The fair market value of the property to be contributed under paragraphs (2)
through (5) of this subsection shall be determined by the General Counsel and
the Chief Financial Officer of the Company in their sole discretion, taking into
account any reduction in that value that could result from the lack of an
orderly liquidation of a particular item or items of property.

 

--------------------------------------------------------------------------------


 

Section 2. Payments to Plan Participants and Their Beneficiaries.

 

(a)       As soon as reasonably possible after a Change of Control occurs that
results in funding of the Trust under Section 1(f) (provided that the funding
has not been returned to the Employers pursuant to Section 4), Company’s
Director of Executive Compensation (or his or her successor) shall deliver to
Trustee a Payment Schedule showing the amount payable to each Plan participant
or beneficiary under each Plan. Except as otherwise provided in subsection (d),
Trustee shall make payments to the Plan participants and their beneficiaries in
accordance with such Payment Schedule, and may rely conclusively on such Payment
Schedule in making payments. Trustee shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plans and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Employers. Trustee may rely on instructions from Company as to any required
withholding and shall be fully protected hereunder in relying on such
instructions. For purposes of the preceding sentence, a failure by Company to
provide any instructions as to required withholding may be deemed by Trustee to
be an instruction by Company that no withholding is required.

 

(b)       Prior to a Change of Control described in subsection (a), the
entitlement of a Plan participant or his or her beneficiaries to benefits under
the Plans shall be determined by Company or such party as it shall designate
under the Plans, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Plans. Company shall make (or cause
other Employers to make) payment of benefits directly to Plan participants or
their beneficiaries as they become due under the terms of the Plans, and Trustee
shall have no obligation to make such payments prior to such Change of Control.

 

(c)        If a Change of Control occurs that results in funding of the Trust
under Section 1(f), notwithstanding any provision of a Plan to the contrary, the
entire benefit to which a Plan participant or beneficiary is entitled from the
Trust shall be distributed in a lump sum as soon as administratively feasible
following the date that amount is contributed to the Trust pursuant to Section
1(f). However, this subsection shall not apply if the funding is returned from
the Trust to the Employers pursuant to Section 4.

 

(d)       In the event of a dispute over a payment under subsection (a)
following a Change of Control, a participant or beneficiary who claims to be
entitled to a larger payment from the Plans than shown in the Payment Schedule
may submit a written claim for payment to Trustee, which shall be processed as
follows:

 

(1)       Trustee shall give notice of the claim to Company. If Trustee receives
no notice of response from Company within 30 days after the date Company is
given the notice of claim, Trustee shall pay the participant or beneficiary the
amount claimed from the assets in the Trust held on behalf of such participant.
If a notice of response is received within such 30 days, Trustee shall consider
the claim,

 

--------------------------------------------------------------------------------


 

including Company’s response. If the merits of the claim depend on compensation,
service or other data in the possession of Company and such information is not
provided to Trustee by Company, Trustee may rely upon information provided by
the participant or beneficiary.

 

(2)       Trustee shall give notice to the participant or beneficiary and
Company of its decision on the claim, which shall be made within any period
applicable to the particular Plan. The participant or beneficiary shall then
pursue the appeals procedure for the Plan, if any, if he or she wishes to
contest Trustee’s decision. Either the participant or beneficiary (after any
applicable claims procedure has been exhausted) or Company may challenge
Trustee’s decision by filing suit in a court of competent jurisdiction. If no
such suit is filed within 60 days after notice of Trustee’s decision (and
exhaustion of any applicable appeals procedure provided for a Plan), the
decision shall become final and binding on all parties. If the decision is to
grant the claim, Trustee shall make payment to the participant or beneficiary of
the appropriate amount; provided, however, that the amount of any distribution
from the Trust shall not exceed the total amount of assets held in the Trust on
behalf of such participant.

 

(3)       Trustee may decline to decide a claim and may file suit to have the
matter resolved by a court of competent jurisdiction. All of Trustee’s expenses
in the court proceeding, including attorneys’ fees, shall be allowed as
administrative expenses of the Trust.

 

(4)       In the event of a dispute to be resolved under this subsection (d),
Trustee may retain a third party to review the calculations and the payment
amounts and advise Trustee as to the correct amount to be paid. All expenses of
such a third party shall be allowed as administrative expenses of the Trust.

 

(e)        If payment is made to a participant or beneficiary under this Section
2, the obligation of the Employers under the terms of the applicable Plan or
Plans shall be extinguished to the extent of the amount paid. Trustee has no
obligation to make payments to a participant or beneficiary from the Trust under
this Section 2 except to the extent amounts have been contributed to the Trust
with respect to such person.

 

Section 3.   Trustee Responsibility Regarding Payments When Employer is
Insolvent.

 

(a)       Trustee shall cease payment of benefits to Plan participants and their
beneficiaries attributable to a particular Employer if the Employer is
Insolvent. An Employer shall be considered “Insolvent” for purposes of this
Trust Agreement if (i) it is unable to pay its debts as they become due, or (ii)
it is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

(b)       At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust attributable to a
particular Employer shall be subject

 

--------------------------------------------------------------------------------


 

to claims of general creditors of that Employer under federal and state law as
set forth below.

 

(1)       The Board of Directors and the Chief Executive Officer of Company
shall have the duty to certify to Trustee in writing of an Employer’s
Insolvency. If a person claiming to be a creditor of an Employer alleges in
writing to Trustee that an Employer has become Insolvent, Trustee shall
determine whether an Employer is Insolvent and, pending such determination,
Trustee shall discontinue payment of benefits to its Plan participants or their
beneficiaries.

 

(2)       Unless Trustee has actual knowledge of an Employer’s Insolvency, or
has received notice from Company or a person claiming to be a creditor alleging
that an Employer is Insolvent, Trustee shall have no duty to inquire whether an
Employer is Insolvent. Trustee may in all events rely on such evidence
concerning each Employer’s solvency as may be furnished to Trustee and that
provides Trustee with a reasonable basis for making a determination concerning
solvency.

 

(3)       If at any time Trustee has determined that an Employer is Insolvent,
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust attributable to that Employer for the
benefit of the Employer’s general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan participants or their beneficiaries
to pursue their rights as general creditors of Company with respect to benefits
due under the Plans or otherwise.

 

(4)       Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after Trustee has determined that an Employer is not Insolvent (or is no longer
Insolvent).

 

(c)        Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
affected Plan participants or their beneficiaries under the terms of the Plans
for the period of such discontinuance, less the aggregate amount of any payments
made to Plan participants or their beneficiaries by Company or another Employer
in lieu of the payments provided for hereunder during any such period of
discontinuance.

 

Section 4. Payments to Employers.

 

Except as provided in Section 3 or this Section, Company shall have no right or
power to direct Trustee to return to Company or another Employer or to divert to
others any of the Trust assets before all payments of benefits have been made to
Plan participants and their beneficiaries pursuant to the terms of the Plans and
all other obligations of the Trust, including fees and expenses of Trustee, have
been paid. Notwithstanding the foregoing sentence or anything else in this Trust
Agreement to the contrary, if any Employer is required to contribute assets to
the Trust in

 

--------------------------------------------------------------------------------


 

accordance with Section 1(f), Trustee shall return such assets plus the earnings
attributable to the assets to the Employer upon receipt of notification from the
Executive Committee of the Board of Directors of Company that it has determined
that the anticipated Change of Control will not occur and determination by
Trustee that a Change of Control has not in fact occurred.

 

Section 5. Investment Authority.

 

(a)       In no event may Trustee invest in assets other than eligible property
as defined in Section 1(h). All rights associated with assets of the Trust shall
be exercised by Trustee or the person designated by Trustee, and shall in no
event be exercisable by or rest with Plan participants.

 

(b)       Company shall have the right, at any time, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust, provided that the substitute assets also qualify as
eligible property under Section 1(h)(1) – (4).

 

(c)        Trustee shall hold, manage, invest and otherwise administer the Trust
pursuant to the terms of this Agreement. The Trustee shall be responsible only
for contributions actually received by it hereunder. The amount of each
contribution made by the Employers to the Trust shall be determined in the sole
discretion of the Executive Committee or other persons allocated that
responsibility herein, and Trustee shall have no duty or responsibility with
respect thereto. Except as otherwise specifically agreed to by Trustee, Trustee
shall not be responsible for the administration of any Plan (including without
limitation the determination of Plan participation rights of employees of the
Employers and the determination of benefits of the participants in any Plan).
Except to the extent that Trustee has otherwise specifically agreed in writing,
Trustee shall not be responsible, directly or indirectly, for the investment or
reinvestment of the assets of the Trust, which investment and reinvestment shall
be the sole responsibility of Company; provided, however, that upon a Change of
Control, Trustee shall become responsible for the investment and reinvestment of
the assets of the Trust as elsewhere provided herein. Prior to  Change of
Control, and unless Company and Trustee have mutually agreed in a separate
writing that Trustee shall have and exercise investment discretion, in either
case with respect to all or a portion of the assets of the Trust, Company shall
have complete discretion with respect to the investment of such assets at all
times, and shall direct Trustee accordingly.

 

Section 6. Disposition of Income.

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested in eligible property as defined
in Section 1(h).

 

Section 7. Accounting by Trustee.

 

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 60 days
after the removal or resignation of Trustee, Trustee shall

 

--------------------------------------------------------------------------------


 

deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be.

 

Section 8. Responsibility of Trustee.

 

(a)       Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that Trustee shall incur
no liability to any person for any action taken pursuant to a direction, request
or approval given by Company which is contemplated by, and in conformity with,
the terms of the Plans or this Trust and is given in writing by Company, or for
any failure to take any action in the absence of such a direction, request or
approval. The duties of Trustee shall only be those specifically undertaken
pursuant to this Agreement or by means of a separate written agreement. In the
event of a dispute between Company and a party, Trustee may apply to a court of
competent jurisdiction to resolve the dispute.

 

(b)       The Employers and the Trust hereby indemnify Trustee against, and
agree to hold Trustee harmless from, all liabilities and claims (including
reasonable attorneys’ fees and expenses in defending against such liabilities
and claims) against Trustee as a result of any breach of fiduciary
responsibility by a fiduciary other than Trustee or an agent of Trustee
(excluding any agent which is Company or an agent of Company), unless Trustee or
such agent of Trustee participates knowingly in such breach.

 

(c)        Trustee may consult with legal counsel (who may also be counsel for
Company generally) with respect to any of its duties or obligations hereunder.

 

(d)       Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

(e)        Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein.

 

(f)        Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or pursuant to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

--------------------------------------------------------------------------------


 

Section 9. Compensation and Expenses of Trustee.

 

The Employers shall pay all administrative and Trustee’s fees and expenses in
such proportions as Company determines. Unless and until so paid, such expenses
and compensation shall be a charge on the Trust and shall constitute a lien on
the Trust in favor of Trustee. All payments to, or reimbursements of, Trustee
pursuant to this Trust Agreement may be made without approval or direction of
Company.

 

Section 10. Resignation and Removal of Trustee.

 

(a)       Trustee may resign at any time by written notice to Company, which
shall be effective 60 days after receipt of such notice unless Company and
Trustee agree otherwise.

 

(b)       Trustee may be removed by Company on 60 days notice or upon shorter
notice accepted by Trustee.

 

(c)        Notwithstanding subsection (b), upon a Change of Control, Trustee may
not be removed by Company for three years.

 

(d)       Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless Company extends the time limit.

 

(e)        If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph(s) (a) or (b) of this section. If no such appointment
has been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

Section 11. Appointment of Successor.

 

(a)       If Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, Company may appoint any national bank or trust company with capital
in excess of $50,000,000 as a successor to replace Trustee upon resignation or
removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably required by Company or the successor
Trustee to evidence the transfer.

 

(b)       The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof. The successor Trustee shall not be responsible for and
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

--------------------------------------------------------------------------------


 

Section 12. Amendment or Termination.

 

(a)       This Trust Agreement may be amended by a written instrument executed
by Trustee and Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plans or shall make the Trust revocable after it
has become irrevocable in accordance with Section 1(b) (subject to Sections 3
and 4).

 

(b)       The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plans. Upon termination of the Trust, any assets remaining
in the Trust shall be returned to the Employers in such proportions as Company
determines.

 

(c)        Upon written approval of participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plans, Company may terminate
this Trust prior to the time all benefit payments under the Plans have been
made. All assets in the Trust at termination shall be returned to the Employers
in such proportions as Company determines.

 

Section 13. Miscellaneous.

 

(a)       Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

(b)       Benefits payable to Plan participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

 

(c)        This Trust Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota, to the extent such laws are not
preempted by laws of the United States of America.

 

(d)       For purposes of this Trust, a “Change of Control” shall occur if:

 

(1)       a majority of the directors of Company shall be persons other than
persons

 

(i)         for whose election proxies shall have been solicited by the Board of
Directors of Company or

 

(ii)        who are then serving as directors appointed by the Board of
Directors to fill vacancies on the Board of Directors caused by death or
resignation (but not by removal) or to fill newly-created directorships,

 

(2)       30% or more of the outstanding Voting Stock (as defined in Article IV
of the Restated Articles of Incorporation, as amended, of Company) of Company is
acquired or beneficially owned (as defined in Article IV of the Restated
Articles

 

--------------------------------------------------------------------------------


 

of Incorporation, as amended, of Company) by any person (as defined in
Article IV of the Restated Articles of Incorporation, as amended, of Company),
or

 

(3)       the shareholders of Company approve a definitive agreement or plan to

 

(i)         merge or consolidate Company with or into another corporation (other
than (1) a merger or consolidation with a subsidiary of Company or (2) a merger
in which Company is the surviving corporation and either (A) no outstanding
Voting Stock of Company (other than fractional shares) held by shareholders
immediately prior to the merger is converted into cash (except cash upon the
exercise by holders of Voting Stock of Company of statutory dissenters’ rights),
securities, or other property or (B) all holders of outstanding Voting Stock of
Company (other than fractional shares) immediately prior to the merger (except
those that exercise statutory dissenters’ rights) have substantially the same
proportionate ownership of the Voting Stock of Company or its parent corporation
immediately after the merger),

 

(ii)        exchange, pursuant to a statutory exchange of shares of Voting Stock
of Company held by shareholders of Company immediately prior to the exchange,
shares of one or more classes or series of Voting Stock of Company for shares of
another corporation or other securities, cash or other property,

 

(iii)       sell or otherwise dispose of all or substantially all of the assets
of Company (in one transaction or a series of transactions), or

 

(iv)       liquidate or dissolve Company.

 

(e)       For purposes of this Trust, the phrase “the present value of the
Employer’s total projected liability” shall be interpreted to require the
calculation of such present value to be done as follows:

 

(1)       By using the methods specified in Appendix B in the case of the Plans
listed in that Appendix.

 

(2)       In the case of a Plan not listed in Appendix B, by discounting the
projected cash flow of each future year by a rate equal to the then current
market yield for U.S. Treasury securities maturing in said future year. To the
extent that said calculation requires the use of an actuarial equivalent factor
reflecting matters other than interest, said factor shall be determined in
accordance with the provisions then in effect of Section 417(e)(3)(ii)(I) of the
Internal Revenue Code of 1986, as amended, or any successor or substitute
provisions of said Code or its replacement, or if there are no such applicable
provisions, the corresponding factor then being used to calculate immediate lump
sum distributions under the Target Corporation Employees’ Retirement Plan or its
successor.

 

--------------------------------------------------------------------------------


 

(f)        The Company hereby represents and warrants to the Trustee that this
Trust shall constitute an unfunded arrangement and shall not affect the status
of any Plan as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of ERISA.

 

Section 14. Effective Date.

 

The effective date of this Trust Agreement shall be January 1, 2005. The
original effective date of the Trust was January 1, 1987.

 

IN WITNESS WHEREOF,  the Company and the Trustee have caused this Agreement to
be executed by their duly authorized officers this             day of
                         , 2007.

 

 

COMPANY

 

 

 

 

 

By

   /s/ Douglas A. Scovanner

 

 

 

Title

 Executive Vice President
 and Chief Financial Officer

 

 

 

 

 

TRUSTEE

 

 

 

 

 

By

   /s/ Kimberly Moynihan

 

 

 

Title

  Vice President

 

 

 

 

 

By

 

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

The following plans maintained by Company or any other Employer which has
indicated in writing its acceptance of the Trust to Trustee and Company are
“Plans” covered by the Deferred Compensation Trust Agreement:

 

•                  Target Corporation Deferred Compensation Plan—Senior
Management Group

•                  Target Corporation Deferred Compensation Plan—Directors

•                  Executive Deferred Compensation Plan

•      SMG Executive Deferred Compensation Plan

•                  Director Executive Deferred Compensation Plan

•                  Highly Compensated Capital Accumulation Plan

•                  Supplemental Pension Plan I

•                  Supplemental Pension Plan II

•                  Supplemental Pension Plan III

•                  Supplemental Pension Plan IV

•                  Supplemental Pension Plan V

•                  Excess Benefit Plan

•                  Pilot Supplemental Pension

•                  Board of Director Consulting Fee

 

In addition, the following programs are also “Plans”, but solely with respect to
individuals whose employment or directorship with the Employers has terminated
prior to the date a contribution is required under Section 1(f) due to a
potential Change of Control:

 

•                  Executive Survivor Benefit Plan

•                  Income Continuance Policy

•                  SMG Income Continuance Policy

•                  Excess Long Term Disability Plan

•                  Severance or Supplemental Payment Accruals

 

--------------------------------------------------------------------------------


 

APPENDIX B

Definitions of Plan Liabilities

 

Reference Yield

The yield on Moody’s AA Corporate Bond Index (rounded to the nearest .1%) as
determined by Bloomberg on the day prior to the funding of the Trust. If this
yield information is no longer available from Bloomberg, an alternative provider
of the information will be chosen by the Chief Financial Officer.

 

Deferred Compensation Plan – Senior Management Group and Directors

The present value of all payments expected to be made to participants and their
spouses (or beneficiaries) based on the most recent calculation of the value of
participants’ plan account balances (the “plan valuation”). In accordance with
the plan document, expected payments shall be based on (1) the participants’
marital status, (2) participants’ and their spouses’ life expectancies at the
time the participants have scheduled to begin receiving payments, (3) the
assumed retirement ages of participants and the time following retirement that
the participants have scheduled to begin receiving payments, (4) the assumed
crediting rate on participants’ account balances, which is equal to the
crediting rate as of the most recent plan valuation, and (5) the accumulated
balances in participants’ accounts as of the latest plan valuation. The discount
rate applied to these expected payments shall be the interest rate used to
calculate interest credited to participants’ plan account balances during the
current plan year less 600 basis points. Should the Trust be activated after the
date of the latest plan valuation (1) the total liability shall be increased by
an amount equal to the total liability as of the latest plan valuation times the
discount rate times the number of days since the latest plan valuation divided
by 365 and (2) the total liability shall be reduced by the present value of any
payments made to participants since the latest plan valuation.

 

Executive Deferred Compensation Plan

The total value of participants’ balances as of the close of business on the day
preceding the funding of the Trust.

 

Executive Deferred Compensation Plan – Senior Management Group and Directors

The total value of participants’ balances as of the close of business on the day
preceding the funding of the Trust.

 

Supplemental Pension Plans I and IV

The difference in the present values of all pension annuities that (1)
participants would earn excluding any deferred income, but not taking into
account IRS limits on qualified income, and that (2) participants would earn
excluding any deferred income and taking into account IRS qualified income
limitations. The calculation of this liability is based on the annual actuarial
factors applicable for Supplemental Pension Plans I and IV respectively. Should
the Trust be activated after the date of the latest plan valuation, the amount
of the total liability shall be increased by (1) an amount equal to the total
liability as of the most recent plan valuation times the discount rate used in
that valuation divided by the number of days since the plan valuation was
conducted divided by 365 and (2) service credited since the latest annual
actuarial valuation.

 

--------------------------------------------------------------------------------


 

Supplemental Pension Plans II and V

The difference in the present values of the pension annuities that (1)
participants would earn if the participants had not deferred any income and (2)
participants would earn excluding any deferred income, after taking into account
any benefits due under Supplemental Pension Plans I or IV. The calculation of
this liability is based on the annual actuarial factors applicable for
Supplemental Pension Plans II and V respectively. Should the Trust be activated
after the date of the latest plan valuation, the amount of the total liability
shall be increased by (1) an amount equal to the total liability as of the most
recent plan valuation times the discount rate used in that valuation divided by
the number of days since the plan valuation was conducted divided by 365 and (2)
service credited since the latest annual actuarial valuation.

 

Supplemental Pension Plan III

The difference in the present values of the pension annuities that (1)
participants would earn by adding 5 years to their actual ages (but in no case
will the participant’s age be deemed to be greater than age 65) and (2) the
benefits that these participants would earn without such an age adjustment,
after taking into account any benefits due under Supplemental Pension Plans I
and II. The calculation of this liability is based on the annual actuarial
factors applicable for Supplemental Pension Plan III. Should the Trust be
activated after the date of the latest plan valuation, the amount of the total
liability shall be increased by (1) an amount equal to the total liability as of
the most recent plan valuation times the discount rate used in that valuation
divided by the number of days since the plan valuation was conducted divided by
365 and (2) service credited since the latest annual actuarial valuation.

 

Pilot Supplemental Pension Plan

The present value of all annuity payments either currently committed to, or
expected to be made to, participants between the ages of 55 and 65. The discount
rate applied to the expected annuity payments shall be the discount rate used in
the latest qualified pension plan annual actuarial valuation.

 

Board of Director Consulting Fee

The present value of all consulting fees committed to members of the Board of
Directors as of the date of the Trust’s funding. The discount rate applied to
the committed consulting fees shall be the Reference Yield.

 

Executive Survivor Benefit Plan

The present value of all benefits expected to be paid to the surviving spouses
of participants. Expected payments are calculated based on (1) the existing
pension benefit formula, applied to a Joint and 100% Survivor annuity, (2)
expected growth in participants’ compensation until retirement, which is equal
to the average assumed rate of compensation increase presented in the Company’s
annual report pension footnote, (3) participants’ marital status and age of
their spouses, and (4) the assumed retirement age of participants. For purposes
of calculating the duration of expected annuity payments to surviving spouses,
the differences in the expected lives of participants and their spouses as of
the date of the Trust’s funding shall be used. The discount rate applied to the
expected annuity payments shall be the Reference Yield.

 

 

--------------------------------------------------------------------------------


Income Continuance Policy (tenure-based)

 

The present value of all ICP (tenure-based) severance agreement payments
committed to at the time of the Trust’s funding. The discount rate applied to
these payments shall be the Reference Yield.

 

SMG Income Continuance Policy

The present value of all SMG ICP severance agreement payments committed to at
the time of the Trust’s funding. The discount rate applied to the expected
annuity payments shall be the Reference Yield.

 

Non-ICP Severance Accruals

The present value of all non-ICP severance agreement payments committed to at
the time o the Trust’s funding. The discount rate applied to the expected
annuity payments shall be the Reference Yield.

 

Excess Long-Term Disability Plan

The present value of all excess long-term disability payments committed to plan
participants at the time of the Trust’s funding, assuming that those payments
continue until the disabled participants reach the age of 65. The discount rate
applied to these projected payments shall be the Reference Yield.

 

--------------------------------------------------------------------------------
